Name: COMMISSION REGULATION (EC) No 1634/95 of 5 July 1995 amending Regulation (EC) No 1414/95 fixing the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  trade policy
 Date Published: nan

 No L 155/22 | ENl Official Journal of the European Communities 6. 7. 95 COMMISSION REGULATION (EC) No 1634/95 of 5 July 1995 amending Regulation (EC) No 1414/95 fixing the export refunds on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1528/95 (2), and in particular the third subparagraph of Article 13 (2) thereof, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EC) No 1 530/95 (4), and in particular the fourth subparagraph of Article 17 (2) thereof, Whereas Article 13 of Commission Regulation (EC) No 1414/95 (*), lays down refunds applying to exports of products processed from cereals and rice ; Whereas a check revealed that the published version does not correspond to the measures presented for the opinion of the Management Committee ; whereas, therefore, the Regulation in question must be amended, HAS ADOPTED THIS REGULATION : Article 1 1 . In the Annex to Regulation (EC) No 1414/95, 'Amount of refund (')' column : for product code 1104 22 10 100 : for : '96,05', read : '90,40 '. 2 . In the Annex to Regulation (EC) No 1414/95, 'Amount of refund (')' column : for product code 1104 22 30 100, for : '90,40 ', read : '96,05'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. At the request of the interested parties, it shall apply with effect from 23 to 29 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (*) OJ No L 148, 30. 6. 1995, p. 3 . 0 OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 148, 30. 6 . 1995 . (4 OJ No L 140, 23. 6. 1995, p. 21 .